331 S.W.3d 353 (2011)
Lonzo CASON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94948.
Missouri Court of Appeals, Eastern District, Division Two.
February 15, 2011.
Andrew E. Zleit, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Daniel N. McPherson, Jefferson City, MO, for Respondent.
GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Lonzo Cason (hereinafter, "Movant") pleaded guilty to robbery in the second degree, Section 569.030 RSMo (2000)[1], and armed criminal action, Section 571.015. *354 Movant was sentenced as a prior offender to two concurrent terms of ten years' imprisonment. Movant now appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant raises one point on appeal, alleging the motion court erred in denying his post-conviction motion because his plea counsel failed to investigate the existence of a bus stop.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000).